EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leena Mauskar on April 13, 2021.
The application has been amended as follows: 
Claim 1. A computer-implemented method for determining body postures and activities, the method comprising: 
receiving sensor data using a body sensor device; 
calibrating the sensor data to get rotated accelerations in the calibrated axes; 
calculating a transition signal from the calibrated sensor data; 
detecting and classifying transition of a body if the transition signal exceeds a transition threshold, wherein classifying transition of [[a]] the body comprises: 
finding extrema and extrema timings in Y and Z acceleration signals; 
calculating features as functions of signal area estimations surrounding detected extrema in Y and Z acceleration signals; 
comparing extrema to a predetermined threshold to reject artifacts; 
identifying transition as unknown activity in case of features identified as potential artifacts; 
classifying transition as any of stand-to-sit, sit-to-stand, bend based on distances calculated usinq classification model weights; 
determining if there is activity of the body based on the sensor data; 
classifying the activity if there is activity; and classifying a rest position of the body if there is no activity, based on the sensor data and based on the detected body transition.

Claim 10. A body sensor device for determining body postures and activities, the body sensor device comprising: 

a processor; and 
a memory coupled to the processor, wherein the body sensor device includes an application that, when executed by the processor, causes the processor to perform operations comprising: 
receiving sensor data using the body sensor device; calibrating the sensor data to get rotated accelerations in the calibrated axes; 
calculating a transition signal from the calibrated sensor data; 
detecting and classifying transition of a body if the transition signal exceeds a transition threshold, wherein the classifying transition of a body comprises: 
finding extrema and extrema timings in Y and Z acceleration signals; 
calculating features as functions of signal area estimations surrounding detected extrema in Y and Z acceleration signals; 
comparing extrema to a predetermined threshold to reject artifacts; 
identifying transition as unknown activity in case of features identified as potential artifacts; 
classifying transition as any of stand-to-sit, sit-to-stand, bend based on distances calculated using classification model weights; 
determining if there is activity of the body based on the sensor data; 
classifying the activity if there is activity; and 
if there is no activity, classifying a rest position of the body if there is no activity, based on the sensor data and based on the detected body transition.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  “Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.”  MPEP 2106.04(a)(2) III. A.
The following limitations in claims 1 and 10 cannot be practically performed in the human mind with or without the use of a physical aid such as pen and paper:  “calculating a transition signal from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/David J. McCrosky/Primary Examiner, Art Unit 3791